The State of TexasAppellee/s




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                         May 29, 2014

                                      No. 04-14-00002-CR

                                      Ray Lee GARCIA,
                                          Appellant

                                                v.

                                    THE STATE OF TEXAS,
                                          Appellee

                From the 218th Judicial District Court, Atascosa County, Texas
                              Trial Court No. 12-03-0066-CRA
                         Honorable Donna S. Rayes, Judge Presiding

                                        ORDER
        Appellant’s brief, due April 14, 2014, has not been filed. On April 28, 2014, we notified
appellant’s counsel, Richard Briggs, of the deficiency. TEX. R. APP. P. 38.8(b)(2). No brief has
been filed.

       Therefore, pursuant to Texas Rule of Appellate Procedure 38.8(b)(2), we abate this case
to the trial court and ORDER the trial court to conduct a hearing to answer the following
questions:

       (1) Does appellant desire to prosecute his appeal?

       (2) Is appellant indigent?

              (a) If appellant is indigent, the trial court shall take such measures
              as may be necessary to assure the effective assistance of counsel,
              which may include the appointment of new counsel.

              (b) If the trial court finds that appellant is not indigent, the trial
              court should determine whether appellant has made the necessary
              arrangements for filing a brief.

       (3) Has appointed or retained counsel abandoned the appeal? Because initiating
       contempt proceedings against appellant’s counsel may be necessary, the trial
       court should address this issue even if new counsel is retained or substituted
       before the date of the hearing. See TEX. R. APP. P. 38.8 (b)(4).
The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from appellant. The trial court shall, however, order appellant’s counsel to be present at
the hearing.

        We ORDER the trial court to file its written findings of fact and conclusions of law with
the trial court clerk no later than thirty days from the date of this order. We ORDER the trial
court clerk to file a supplemental clerk’s record in this court no later than ten days after the trial
court files its findings of facts and conclusions of law. We further ORDER the court reporter to
file in this court a supplemental reporter’s record of the hearing, along with copies of any
documentary evidence admitted, no later than twenty days after the date of the hearing.

       All appellate deadlines are ABATED pending further orders from this court.



                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court